Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits smuggling any item in or out of the correctional facility. The charges stem from an incident in the visiting room wherein petitioner was observed sliding a piece of paper to his visitor, who then read it and placed it in her purse. The paper was later discovered to have a name, phone number and Social Security number printed on it. Petitioner admitted that he did not have prior authorization to exchange any written information with his visitor. We are unpersuaded by petitioner’s contention that there were any significant gaps in the hearing transcript which would preclude meaningful judicial review (see Matter of Michaelides v Goord, 300 AD2d 718, 719 [2002]; Matter of Kalid v Farrell, 284 AD2d 603, 603 [2001]). To that end, the misbehavior report, supporting memoranda, testimony at the hearing and videotape of the incident provide substantial evidence to support the determination of guilt (see Matter of Brown v Goord, 9 AD3d 646 [2004], *830lv denied 3 NY3d 612 [2004]). Petitioner’s remaining contentions, to the extent that they are properly before this Court, have been reviewed and found to be without merit.
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.